Title: To Thomas Jefferson from Peter Kuhn, Jr., 28 May 1806
From: Kuhn, Peter, Jr.
To: Jefferson, Thomas


                        
                            Sir,
                            Genoa 28th. May 1806—
                        
                        I have the honor to confirm to your Excellency my last respects of the 25 April advising of my having
                            procured as per your Excellency orders and forwarded to Leghorn for a conveyance to the U.S. five Boxes containing 200
                            Bottles of Nebiole wine addressed to your Excellency I have been informed by Consul Appleton that on the arrival of said
                            wine with him it proved to have been so new that most of the bottles burst or forced their corks out which has diminished
                            its quantity to 96 only the quality also has matterially suffered as many of the bottles had baked a part out and were refilled
                            at Leghorn, this unforeseen missfortune I pray your Excellency to excuse which I shall remedy as far as in my power by
                            commissioning my friend Count Pavis who leaves this to day for Turin
                            to procure me from his own estates (which I am told is of the most superior quality of Piedmont) another passell conformable to your Excellency wishes which shall have such care
                            taken of as to prevent a similar misshap—
                        Your Excellency will please be assured of the deep chagrin I feel in having my first attempt to serve your
                            commands prove this futile thro’ the negligence and inatenetion of my Commissary. With hopes of other occasions to be
                            useful to your Excellency
                  I have the honor to be your Excellencys Most obedt. & most Hbe. Sert
                        
                        
                            Peter Kuhn Junr.
                     
                        
                    